DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

ANGEL CARRERAS-ARMSTRONG and KIM CARRERAS-ARMSTRONG,
                     Appellants,

                                    v.

                         CHERYL CINNANTE,
                             Appellee.

                              No. 4D16-3971

                          [December 7, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas M. Lynch IV, Judge; L.T. Case No. CACE15-
003691 (05).

  Brent F. Sibley of Sibley Law Firm, Aventura, for appellants.

  Douglas H. Stein of Association Law Group, P.L., Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.